DETAILED ACTION
Claims 1, 5-8, 12-15, 19 and 20 are pending.  Claims 1, 8 and 15 have been amended.  Claims 1, 5-8, 12-15, 19 and 20 are rejected

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., United States Patent No. 7,120,690 (hereinafter Krishnan) in view of de Buen, Patent Application Publication No. 2011/0119556 (hereinafter Buen), Kephart et al., Patent Application Publication No. 2007/0168058 (hereinafter Kephart), Jolad et al., Patent Application Publication No. 2016/0132411 (hereinafter Jolad) and Havemose, United States Patent No. 7,783,914 (hereinafter Havemose).

Regarding claim 1, Krishnan teaches:
A method comprising: detecting, by a primary node (Krishnan Column 10 Lines 48-49, network of nodes having a master node (primary node) in each domain), that a backup node is available and unconfigured (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2 which advises node 2 that node 1 is going to be master for node 2 and that node 2 has been added to the configuration of node 1 (shows unconfigured since node 2 is added to the configuration of node 1)),
querying, by the primary node (Krishnan Column 17 Lines 7-8, compared with the master node’s DDB version number), an identification from the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
receiving, by the primary node (Krishnan Column 17 Lines 7-8, compared with the master node’s DDB version number), the identification of the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
automatically replicating, by the primary node (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2), the primary node to the backup node (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2), including replicating a personality of the primary node to the backup node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update (replace) the DDB in node 2 to be identical to the DDB in node 1), wherein the step of the automatic replicating includes at least one of (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2):
Krishnan does not expressly disclose:
verifying, by the primary node, that the identification corresponds to hardware compatible with the primary node,
However, Buen teaches:
verifying, by the primary node, that the identification corresponds to hardware compatible with the primary node (Buen Paragraph [0070], identification key, hardware and software compatibility with the network, and if determined to be compatible, each of the control devices determines the connection node),
The claimed invention and Buen are from the analogous art of node based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Buen to have combined Krishnan and Buen.
The motivation to combine Krishnan and Buen is to improve node updating by checking compatibility.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the hardware compatibility of Buen in order to obtain the predictable result of improving node updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Buen.
Krishnan does not expressly disclose:
wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane;
detecting a broadcast from the backup node;
detecting a configuration message from the backup node; and
detecting the physical connection of the backup node to the redundant path;
upon detecting the backup node:
wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node,
an emulation of hardware that is identical to or functionally compatible with the primary node, and
However, Kephart teaches:
wherein the step of detecting the backup node includes at least one of: detecting a signal level on a backplane (Kephart Paragraph [0025], parallel between the bus 110 and the backplane);
detecting a broadcast from the backup node;
detecting a configuration message from the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message); and
detecting the physical connection of the backup node to the redundant path (Kephart Paragraph [0036], control synchronization program 160 may pass the synchronization messages to the redundant communication module, 162 for transmittal to the backup controller 106);
upon detecting the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message):
wherein the identification indicates at least one of (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration):
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration),
an emulation of hardware that is identical to or functionally compatible with the primary node, and
The claimed invention and Kephart are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Kephart to have combined Krishnan and Kephart.
The motivation to combine Krishnan and Kephart is to reduce failures by using redundancy.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundancy of Kephart in order to obtain the predictable result of reducing failures.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Kephart.
Krishnan does not expressly disclose:
the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node,
However, Jolad teaches:
the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node (Jolad Fig. 1, shows the primary and backup clusters connected over a network along with switch fabric 152 and 154, Paragraph [0021], The nodes in the primary cluster 102 can communicate with the nodes in the backup cluster 104 through the switch 124 over a switch fabric 154 and through the switch 128),
The claimed invention and Jolad are from the analogous art of backup systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Jolad to have combined Krishnan and Jolad.
The motivation to combine Krishnan and Jolad is to improve recovery by having redundant paths.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundant paths of Jolad in order to obtain the predictable result of improving recovery.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Jolad.
Krishnan does not expressly disclose:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.
However, Havemose teaches:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node (Havemose Column 2 Lines 7-9, all application state for the application program on the primary node is captured and transmitted to the backup node).
The claimed invention and Havemose are from the analogous art of systems using backup nodes.  It would have been obvious to one of ordinary skill in the art when the claimed invention was effectively filed having the teachings of Krishnan and Havemose to have combined Krishnan and Havemose.  One of ordinary skill in the art would recognize that transmitting application state information is similar to transmitting applications since the states are for the application.  One of ordinary skill in the art would recognize the benefits of sending the information from the primary node to the backup node in order to keep the backup node up to date.

Regarding claim 5, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The method of claim 1, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB in node 2 to be identical to the DDB in node 1).

Regarding claim 6, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The method of claim 1, wherein the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB (application) in node 2 to be identical to the DDB in node 1).

Regarding claim 7, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The method of claim 1, further comprising activating the backup node to replace the primary node (Krishnan Column 21 Line 59, failed master node, Column 22 Lines 3-4, appoints a different node in the configuration to be the new master for the configuration).

Regarding claim 8, Krishnan teaches:
A primary node (Krishnan Column 10 Lines 48-49, network of nodes having a master node (primary node) in each domain), comprising:
a controller (Krishnan Column 1 Lines 65-67, so referred to as a "node", is a dedicated area of memory which can be thought of as an impervious container holding both data and instructions);
a memory (Krishnan Column 1 Lines 65-67, so referred to as a "node", is a dedicated area of memory which can be thought of as an impervious container holding both data and instructions);
the controller configured to: detect that a backup node is available and unconfigured (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2 which advises node 2 that node 1 is going to be master for node 2 and that node 2 has been added to the configuration of node 1 (shows unconfigured since node 2 is added to the configuration of node 1)), 
query an identification from the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
receive the identification of the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
automatically replicate the primary node to the backup node (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2), including replicating a personality of the primary node to the backup node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update (replace) the DDB in node 2 to be identical to the DDB in node 1), wherein the step of the automatic replicating includes at least one of (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2):
Krishnan does not expressly disclose:
verify that the identification corresponds to hardware compatible with the primary node,
However, Buen teaches:
verify that the identification corresponds to hardware compatible with the primary node (Buen Paragraph [0070], identification key, hardware and software compatibility with the network, and if determined to be compatible, each of the control devices determines the connection node),
The claimed invention and Buen are from the analogous art of node based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Buen to have combined Krishnan and Buen.
The motivation to combine Krishnan and Buen is to improve node updating by checking compatibility.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the hardware compatibility of Buen in order to obtain the predictable result of improving node updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Buen.
Krishnan does not expressly disclose:
wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane;
detecting a broadcast from the backup node;
detecting a configuration message from the backup node;
detecting the physical connection of the backup node to the redundant path; and
upon detecting the backup node:
wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node,
an emulation of hardware that is identical to or functionally compatible with the primary node, and
However, Kephart teaches:
wherein the step of detecting the backup node includes at least one of: detecting a signal level on a backplane (Kephart Paragraph [0025], parallel between the bus 110 and the backplane);
detecting a configuration message from the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message);
detecting a broadcast from the backup node;
detecting the physical connection of the backup node to the redundant path (Kephart Paragraph [0036], control synchronization program 160 may pass the synchronization messages to the redundant communication module ,162 for transmittal to the backup controller 106); and
upon detecting the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message):
wherein the identification indicates at least one of (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration):
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration),
an emulation of hardware that is identical to or functionally compatible with the primary node, and
The claimed invention and Kephart are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Kephart to have combined Krishnan and Kephart.
The motivation to combine Krishnan and Kephart is to reduce failures by using redundancy.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundancy of Kephart in order to obtain the predictable result of reducing failures.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Kephart.
Krishnan does not expressly disclose:
the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node,
However, Jolad teaches:
the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node (Jolad Fig. 1, shows the primary and backup clusters connected over a network along with switch fabric 152 and 154, Paragraph [0021], The nodes in the primary cluster 102 can communicate with the nodes in the backup cluster 104 through the switch 124 over a switch fabric 154 and through the switch 128),
The claimed invention and Jolad are from the analogous art of backup systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Jolad to have combined Krishnan and Jolad.
The motivation to combine Krishnan and Jolad is to improve recovery by having redundant paths.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundant paths of Jolad in order to obtain the predictable result of improving recovery.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Jolad.
Krishnan does not expressly disclose:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications form the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.
However, Havemose teaches:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications form the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node (Havemose Column 2 Lines 7-9, all application state for the application program on the primary node is captured and transmitted to the backup node).
The claimed invention and Havemose are from the analogous art of systems using backup nodes.  It would have been obvious to one of ordinary skill in the art when the claimed invention was effectively filed having the teachings of Krishnan and Havemose to have combined Krishnan and Havemose.  One of ordinary skill in the art would recognize that transmitting application state information is similar to transmitting applications since the states are for the application.  One of ordinary skill in the art would recognize the benefits of sending the information from the primary node to the backup node in order to keep the backup node up to date.

Regarding claim 12, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The primary node of claim 8, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB in node 2 to be identical to the DDB in node 1).

Regarding claim 13, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The primary node of claim 8, wherein the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB (application) in node 2 to be identical to the DDB in node 1).

Regarding claim 14, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The primary node of claim 8, wherein the backup node is activated to replace the primary node (Krishnan Column 21 Line 59, failed master node, Column 22 Lines 3-4, appoints a different node in the configuration to be the new master for the configuration).

Regarding claim 15, Krishnan teaches:
A non-transitory machine-readable medium encoded with executable instructions that (Krishnan Column 1 Lines 65-67, so referred to as a "node", is a dedicated area of memory which can be thought of as an impervious container holding both data and instructions), when executed, cause a primary node in an industrial control system to (Krishnan Column 10 Lines 48-49, network of nodes having a master node (primary node) in each domain):
detect that a backup node is available and unconfigured (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2 which advises node 2 that node 1 is going to be master for node 2 and that node 2 has been added to the configuration of node 1 (shows unconfigured since node 2 is added to the configuration of node 1)), 
query an identification from the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
receive the identification of the backup node (Krishnan Column 17 Lines 4-5, process then moves to query block 802 where version numbers are compared, Column 16 Lines 51-52, there are pinging and polling activities between master node and all participating nodes);
automatically replicate the primary node to the backup node (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2), including replicating a personality of the primary node to the backup node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update (replace) the DDB in node 2 to be identical to the DDB in node 1), wherein the step of the automatic replicating includes at least one of (Krishnan Column 11 Lines 21-24, node 1, acting as master node, forwards information to just-arrived node 2):
Krishnan does not expressly disclose:
verify that the identification corresponds to hardware compatible with the primary node; and
However, Buen teaches:
verify that the identification corresponds to hardware compatible with the primary node (Buen Paragraph [0070], identification key, hardware and software compatibility with the network, and if determined to be compatible, each of the control devices determines the connection node); and
The claimed invention and Buen are from the analogous art of node based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Buen to have combined Krishnan and Buen.
The motivation to combine Krishnan and Buen is to improve node updating by checking compatibility.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the hardware compatibility of Buen in order to obtain the predictable result of improving node updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Buen.
Krishnan does not expressly disclose:
wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane;
detecting a broadcast from the backup node;
detecting a configuration message from the backup node;
detecting the physical connection of the backup node to the redundant path; and
upon detecting the backup node:
wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node,
an emulation of hardware that is identical to or functionally compatible with the primary node; and
However, Kephart teaches
wherein the step of detecting the backup node includes at least one of: detecting a signal level on a backplane (Kephart Paragraph [0025], parallel between the bus 110 and the backplane);
detecting a configuration message from the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message);
detecting a broadcast from the backup node;
detecting the physical connection of the backup node to the redundant path (Kephart Paragraph [0036], control synchronization program 160 may pass the synchronization messages to the redundant communication module, 162 for transmittal to the backup controller 106); and
upon detecting the backup node (Kephart Paragraph [0011], control area may be further configured to cause the backup controller to inform the primary controller that it is ready to assume control during a failover after receiving values for all the state variables indicated by the token message):
wherein the identification indicates at least one of (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration):
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node (Kephart Paragraph [0039], the primary controller 104 and the backup controller 106 are identical in number and configuration),
an emulation of hardware that is identical to or functionally compatible with the primary node; and
The claimed invention and Kephart are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Kephart to have combined Krishnan and Kephart.
The motivation to combine Krishnan and Kephart is to reduce failures by using redundancy.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundancy of Kephart in order to obtain the predictable result of reducing failures.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Kephart.
Krishnan does not expressly disclose:
the primary node and the backup node connected to a network and to separate redundant path that connects the primary node directly to the backup node,
However, Jolad teaches:
the primary node and the backup node connected to a network and to separate redundant path that connects the primary node directly to the backup node (Jolad Fig. 1, shows the primary and backup clusters connected over a network along with switch fabric 152 and 154, Paragraph [0021], The nodes in the primary cluster 102 can communicate with the nodes in the backup cluster 104 through the switch 124 over a switch fabric 154 and through the switch 128),
The claimed invention and Jolad are from the analogous art of backup systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Krishnan and Jolad to have combined Krishnan and Jolad.
The motivation to combine Krishnan and Jolad is to improve recovery by having redundant paths.  It would have been obvious to one of ordinary skill in the art to take the system of Krishnan and combine it with the redundant paths of Jolad in order to obtain the predictable result of improving recovery.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Krishnan and Jolad.
Krishnan does not expressly disclose:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.
However, Havemose teaches:
at least one of:
sending a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node (Havemose Column 2 Lines 7-9, all application state for the application program on the primary node is captured and transmitted to the backup node).
The claimed invention and Havemose are from the analogous art of systems using backup nodes.  It would have been obvious to one of ordinary skill in the art when the claimed invention was effectively filed having the teachings of Krishnan and Havemose to have combined Krishnan and Havemose.  One of ordinary skill in the art would recognize that transmitting application state information is similar to transmitting applications since the states are for the application.  One of ordinary skill in the art would recognize the benefits of sending the information from the primary node to the backup node in order to keep the backup node up to date.

Regarding claim 19, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The non-transitory machine-readable medium of claim 15, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB in node 2 to be identical to the DDB in node 1), or the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node (Krishnan Column 11 Lines 31-36, version number in information sent by the master node is different from the pre-existing version number of the DDB in node 2 (the likely case), then node 2 needs to get a copy of the entire contents of the master's current DDB and to update the DDB (application) in node 2 to be identical to the DDB in node 1).

Regarding claim 20, Krishnan in view of Buen, Kephart, Jolad and Havemose further teaches:
The non-transitory machine-readable medium of claim 15, wherein the backup node is activated to replace the primary node (Krishnan Column 21 Line 59, failed master node, Column 22 Lines 3-4, appoints a different node in the configuration to be the new master for the configuration).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1, 5-8, 12-15, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Havemose reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164